99 F.3d 1131
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Garri SHTEIN, Plaintiff--Appellant,v.CITIZENSHIP DEPARTMENT OF INS BALTIMORE;  MS. Lee,Supervisor;  The First Examiner, Unknown Name,Defendants--Appellees.
No. 96-2075.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 24, 1996.Decided Oct. 22, 1996.

Garri Shtein, Appellant Pro Se.
D.Md.
AFFIRMED.
Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.
Affirmed by unpublished per curiam opinion.
PER CURIAM.


1
Garri Shtein appeals from the district court's order denying his mandamus petition.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   Shtein v. Citizenship Dep't of INS Baltimore, No. CA-96-1929-DKC (D.Md. July 16, 1996).  We deny Appellant's motion to expedite the appeal as moot, and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED